ACCEPTED
                                                                01-15-00435-CV
                                                     FIRST COURT OF APPEALS
                                                             HOUSTON, TEXAS
                                                          10/16/2015 6:31:36 PM
                                                          CHRISTOPHER PRINE
                                                                         CLERK

                NO. 01-15-435-CV

                                           FILED IN
                                    1st COURT OF APPEALS
         IN THE COURT OF APPEALS        HOUSTON, TEXAS
                                    10/16/2015 6:31:36 PM
     FIRST DISTRICT OF TEXAS, HOUSTON
                                    CHRISTOPHER A. PRINE
                                             Clerk


IRVING DROBNY, as representative of NAIU and NAIC,
                                Appellant

                        v.

 AMERICAN NATIONAL INSURANCE COMPANY,
                         Appellee


              APPELLEE’S BRIEF



                Janet L. Rushing
                State Bar No. 17403100
                Roni S. Mihaly
                State Bar No. 24027899
                David J. Booth
                State Bar No. 24034333
                Greer, Herz & Adams, L.L.P.
                2525 South Shore Blvd., Suite 203
                League City, Texas 77539
                (409) 797-3204 (Phone)
                (281) 538-3791 (Fax)




         ORAL ARGUMENT REQUESTED
                     CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4, I certify that there are

6,930 words in this document, excepting those portions of the brief listed in Rule

9.4(i)(1), as calculated by the word count feature of Microsoft Word 2010, which

was used to prepare this document.

                                     /s/ Roni S. Mihaly
                                     Roni S. Mihaly


                        CERTIFICATE OF SERVICE

      This is to certify that on the 16th day of October, 2015, a copy of the
foregoing document was served pursuant to the Texas Rule of Appellate Procedure
9.5 upon the following counsel:

      Via E-File and Commerical Delivery Service

      Ms. Savannah Robinson
      Law Offices of Savannah Robinson
      1822 Main
      Danbury, Texas 77534

                                     /s/ Roni S. Mihaly
                                     Roni S. Mihaly




                                       34